DETAILED ACTION
This office action is in response to the arguments filed on 12/29/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 12/29/2020, responding to the office action mailed 10/6/2020, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, currently pending in this application are claims 1-20.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method forming a semiconductor structure, the method comprising: forming a first opening in a substrate having a first surface, wherein the first opening extends from the first surface into the substrate, and the first opening is between a first active region and a second active region; performing an etching process to enlarge the first opening to a second opening, the second opening comprising: a first portion extending from the first surface to a first depth into the substrate, the first portion having a sidewall surface perpendicular to the top surface, and a maximum depth of the sidewall surface is less than the first depth; and a second portion extending away from the first portion toward 
The combination of Leung (US 6,313,008) in view of Brown (US 6,294,419) and in further view of Nicotra (US 6,235,610) teach most aspects of the present invention. However, the combination of references fail to teach method steps of implanting a third dopant having a third conductivity type into the substrate to define a third doped region in the substrate under the STI structure and directly contacting the first doped region and the second doped region, wherein a maximum depth of the third doped region is greater than a maximum depth of the first doped region and a maximum depth of the second doped region, the third doped region contacts at least two sidewalls of the STI structure, and sidewalls of the second portion above the tip are free of the third doped region, Application No. 16/883,204Docket No. T5057-917A  wherein the third conductivity type is different from the first conductivity type and the second conductivity type, and at least two sidewalls of the STI structure are each covered by two doped regions with different conductivity types.
Furthermore, with respect to claim 4, the claimed invention requires a method of forming a semiconductor structure, the method comprising: depositing a mask layer over a substrate; etching a first surface of the substrate using the mask layer to define a 
The combination of Leung (US 6,313,008) in view of Brown (US 6,294,419) and in further view of Nicotra (US 6,235,610) teach most aspects of the present invention. However, the combination of references fail to teach method steps of wherein a distance between a top-most surface sacrificial material and the first surface of the substrate is less than a distance between the first surface of the substrate and the second surface of the substrate.
Lastly, with respect to claim 13, the claimed invention requires a method of forming a semiconductor structure, the method comprising: etching a substrate to define a first opening in the substrate, wherein the first opening has a first depth measured from a top surface of the substrate to a bottom surface of the first opening in a first direction perpendicular to the top surface of the substrate; depositing a sacrificial material in on the bottom surface of the first opening, wherein the sacrificial material exposes a portion of sidewalls of the substrate; depositing a dielectric liner along the 
The combination of Leung (US 6,313,008) in view of Brown (US 6,294,419) and in further view of Nicotra (US 6,235,610) teach most aspects of the present invention. However, the combination of references fail to teach method steps of depositing a dielectric liner along the portion of the sidewalls after depositing the sacrificial material and removing the dielectric liner to expose the portions of the sidewalls of the substrate.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
Claims 1; method steps of implanting a third dopant having a third conductivity type into the substrate to define a third doped region in the substrate under the STI structure and directly contacting the first doped region and the second doped region, wherein a maximum depth of the third doped region is greater than a maximum depth of the first doped region and a maximum depth of the second doped region, the third doped region contacts at least two sidewalls of the STI structure, and sidewalls of the second portion above the tip are free of 
Claim 4; method steps of wherein a distance between a top-most surface sacrificial material and the first surface of the substrate is less than a distance between the first surface of the substrate and the second surface of the substrate
Claim 13; method steps of depositing a dielectric liner along the portion of the sidewalls after depositing the sacrificial material and removing the dielectric liner to expose the portions of the sidewalls of the substrate
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814